Citation Nr: 0740818	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-03 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a right partial medial meniscectomy.

3.  Entitlement to a rating in excess of 10 percent for left 
knee osteoarthritis.

4.  Entitlement to a rating in excess of 10 percent for post-
operative residuals of a left partial medial meniscectomy

5.  Entitlement to a total disability rating based on 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newington, Connecticut, which, in 
pertinent part, denied entitlement to disability evaluations 
in excess of 10 percent for the above conditions.  

In October 2007, the veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

During his October 2007 hearing, the veteran appears to have 
raised the issue of entitlement to an increased rating for 
his service-connected low back disability.  This claim is 
referred to the RO for the appropriate action.

The issue of entitlement to TDIU is addressed in the remand 
that follows the order section of this decision. 


FINDINGS OF FACT

1.  The veteran's right knee osteoarthritis manifests pain 
and limitation of motion; flexion is greater than 45 degrees 
and extension is full to 0 degrees.  

2.  The veteran's post-operative residuals of a right partial 
medial meniscectomy most nearly approximates slight 
instability; there is no objective medical evidence of 
locking or frequent episodes of effusion.  

3.  The veteran's left knee osteoarthritis manifests pain and 
limitation of motion; flexion is greater than 45 degrees and 
extension is full to 0 degrees.  

4. The veteran's post-operative residuals of a left partial 
medial meniscectomy most nearly approximates removal of the 
semilunar cartilage; there is no objective medical evidence 
instability, locking, or frequent episodes of effusion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for right knee osteoarthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2007).  

2.  The schedular criteria for rating in excess of 10 percent 
for post-operative residuals of a right partial medial 
meniscectomy have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257-5261.  

3.  The schedular criteria for a rating in excess of 10 
percent for right knee osteoarthritis have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261.  

4.  The schedular criteria for rating in excess of 10 percent 
for post-operative residuals of a left partial medial 
meniscectomy have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257-5261.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in May 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to increased ratings for his knee disabilities.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element of the VCAA notice, the 
May 2005 VCAA letter contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the May 2005 letter.  He also received 
specific information regarding the disability rating and 
effective date elements of his claims in March 2006.  
Although complete Dingess notice was not provided until March 
2006, as the claims are being denied no additional disability 
rating or effective date will be assigned.  Therefore, the 
veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.




Factual Background

Service connection for the veteran's residuals of a right 
knee medial meniscectomy was granted in a March 1973 rating 
decision.  A noncompensable disability rating was assigned, 
effective December 9, 1972.  An increased rating of 10 
percent was assigned in a March 1977 rating decision, 
effective January 6, 1977, and an increased rating of 20 
percent was assigned in October 1997, effective October 15, 
1997.  In a July 2002 rating decision, the RO recharacterized 
the veteran's right knee disability and granted separate 10 
percent evaluations for arthritis of the right knee and 
residuals of a medial meniscectomy, both effective February 
22, 2001.  At that time, the veteran was also granted service 
connection for residuals of a left knee meniscectomy and 
assigned a 10 percent evaluation, effective February 22, 
2001.  A separate 10 percent rating for osteoarthritis of the 
left knee was assigned in a February 2004 rating decision, 
effective February 4, 2003.

Clinical records from the VA Medical Center (VAMC) show that 
the veteran was seen in February 2004 with severe 
osteoarthritis of the knees, as well as chronic pain and 
swelling made worse with standing.  A year later, in February 
2005, the veteran complained of locking, swelling, and 
limited function at work due to his knees.  Bilateral 
swelling was noted with no limitation of motion active or 
passive and no instability.  The right knee was positive for 
crepitus and the left knee had tenderness over the joint line 
medially.  X-rays of the knee showed severe narrowing of the 
medial tibiofemoral joint compartment with a possible loose 
body or osteochondral injury on the right and moderate 
degenerative changes on the left.  In May 2005, the veteran 
was prescribed lateral heel wedges, knee braces, and steroid 
injections for his knee pain.  

In response to his claims for increased ratings, the veteran 
was provided a VA examination in May 2005 to determine the 
current severity of his knee disabilities.  He reported 
undergoing several surgeries on both his knees and working at 
the Post Office until March 2004 when he was given disability 
retirement due to his knee problems.  The veteran stated that 
he was only able to walk 1/8 of a mile before needing to rest 
and that his left knee was more involved than his right.  The 
examiner noted that the veteran had undergone treatment with 
nonsteroidal anti-inflammatory agents.  Upon physical 
examination, the veteran was noted to ambulate without 
assistive devices and had no swelling or gross deformities of 
the knees.  Right and left knee range of motion measurements 
indicated flexion was full to 140 degrees, with full 
extension to 0 degrees bilaterally.  Neuromuscular 
examination disclosed intact muscle bulk, tone, and strength.  
No sensory deficit was noted and there was no instability.  
MRI of the left knee showed a bucket handle tear of the 
medial meniscus.  The diagnoses were chronic knee pain, left 
greater than right, and a left meniscal tear by MRI.  

Private treatment records from January 2005 show that the 
veteran complained of significant difficulties with his knees 
as his desk job gradually required more activity.  Both knees 
demonstrated positive patellofemoral grind with tenderness on 
the medial compartment and no effusion.  X-rays showed 
symmetric narrowing of both medial compartments, slightly 
greater on the left knee than the right knee.  The left knee 
also demonstrated early patellofemoral changes.  The 
veteran's doctor noted that the veteran was certainly capable 
of a job which required him to sit only and recommended that 
the veteran perform a sit-down job or consider switching 
occupations from the Post Office.

Additional VAMC records showed that in December 2005, the 
veteran was noted to have bilateral knee joint effusions.  
Range of motion was intact, and his joint stability was 
normal with negative Drawer sign.  The diagnosis was post-
traumatic osteoarthritis of the bilateral knees.  Identical 
findings were noted in June 2006.  Normal range of motion of 
the knees was also noted in January 2007 with crepitus and no 
erythema.  The veteran was seen at the VAMC most recently in 
October 2007 for physical therapy of his back disability.  He 
was issued a cane and was found to have no knee effusion.

The veteran was afforded another VA examination in May 2007.  
He complained of constant pain in both knees, left much 
greater than the right, with stiffness and swelling.  The 
veteran also stated that he experienced instability when not 
wearing his knee braces.  He described flare-ups in that his 
pain worsened with weight-bearing, climbing stairs, and 
standing for more than 30 minutes.  The veteran stated that 
he worked part-time in a desk position at a motorcycle shop.  
He did not use a cane, but did have braces on both knees 
along with wedges in his shoes.  The examiner noted that the 
veteran did not describe any episodes of dislocation or 
recurrent subluxation.  On physical examination, he had a 
slight varus deformity of the left knee only.  The veteran 
did not limp.  Repeated half-squats were performed with the 
veteran reporting significantly increased pain in both knees, 
the left greater than the right.  There were no changes in 
his range of motion.  Extension was full bilaterally to 0 
degrees and flexion was measured to 110 degrees bilaterally, 
with pain at the end range.  There was medial joint 
tenderness at both knees, left greater than the right, and no 
effusion of either knee.  Lachman and McMurray tests were 
negative bilaterally.  There was no laxity upon testing of 
the medial collateral ligament or lateral collateral ligament 
bilaterally.  Knee strength was full with no fatigability.  
Right knee diagnoses were status post right medial 
meniscectomy of the right knee with multiple additional 
arthroscopic surgeries for debridgment and degenerative joint 
disease.  Left knee diagnoses were status post partial 
medical meniscectomy of the left knee arthroscopically with 
associated degenerative joint disease.

The record also contains several statements by the veteran's 
co-workers and relatives noting that the veteran's knees were 
unsteady and would buckle beneath him.  They also noted that 
the veteran appeared to experience severe pain and a limp 
that would worsen throughout the day while he worked. 


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Traumatic arthritis and osteoarthritis are rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003 (2007).  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  It 
also warrants a 10 percent evaluation when it is limited to 
10 degrees and a 20 percent evaluation when it is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

As a preliminary matter, the Board notes that the veteran's 
right knee is currently rated as 10 percent disabling under 
Diagnostic Code 5257 for residuals of a medial meniscectomy 
with a separate 10 percent evaluation for arthritis under 
Diagnostic Code 5010.  Similarly, the veteran's left knee is 
rated as 10 percent disabling under Diagnostic Code 5259 for 
residuals of a medial meniscectomy with a separate 10 percent 
evaluation for arthritis under Diagnostic Code 5010.  

Although both the veteran's knees are assigned a 10 percent 
rating for residuals of a medial meniscectomy, the right knee 
is rated under Diagnostic Code 5257 for instability, while 
the left knee is rated under Diagnostic Code 5259 for removal 
of the semilunar cartilage.  With respect to the right knee, 
the Board finds that the veteran's disability most nearly 
approximates the criteria associated with the currently 
assigned 10 percent rating which contemplates slight 
instability rather than moderate instability.  In this 
regard, the Board notes that the medical evidence of record 
is negative for findings of instability of either knee.  
While the record contains statements from the veteran and his 
co-workers that his knees give way, the May 2005 and May 2007 
VA examiners specifically noted that there was no instability 
or laxity of the right and left knees, and the veteran's VAMC 
treatment records contain no findings of instability.  
Therefore, the Board finds that the veteran's right knee 
residuals of a medial meniscectomy do not most nearly 
approximate moderate instability and a disability evaluation 
in excess of 10 percent is not warranted.

Turning to the veteran's left knee residuals of a medial 
meniscectomy, he is currently in receipt of the maximum 10 
percent rating possible under Diagnostic Code 5259 for 
removal of the semilunar cartilage.  Therefore a higher 
evaluation is not warranted under Diagnostic Code 5259.  In 
addition, as there is no medical evidence that the veteran's 
left knee manifests instability, an increased rating is not 
appropriate under Diagnostic Code 5257 for moderate 
instability.

With respect to the veteran's separate 10 percent ratings for 
arthritis, the Board finds that increased ratings are not 
warranted based on limitation of motion.  In this regard, the 
Board notes that the record reflects that the veteran's most 
limited range of motion was observed at his May 2007 VA 
examination when flexion was measured to 110 degrees 
bilaterally and extension was full to 0 degrees bilaterally.  
With respect to the Deluca factors, while the veteran 
complained of increased pain through the day and following 
repeated half-squats, there was no change in range of motion 
after testing.  In addition, the examiner noted that there 
was no fatigability following range of motion testing.  
Moreover, his VAMC treatment records show consistent full 
range of motion of both knees.  Therefore, even when all 
pertinent disability factors are considered, it is clear that 
the veteran's left and right knee arthritis does not most 
nearly approximate the criteria associated with 20 percent 
ratings based on limitation of motion of the knee, that is, 
flexion is not limited to 30 degrees and extension is not 
limited to 15 degrees.  Therefore increased ratings are not 
warranted under Diagnostic Codes 5260 or 5261 for the 
veteran's left and right knee arthritis.  

In addition, the Board finds that increased ratings are not 
warranted for the veteran's left and right knee arthritis 
under Diagnostic Code 5010 and 5003 for rating arthritis.  
Diagnostic Code 5010 provides that traumatic arthritis is 
rated under Diagnostic Code 5003 for rating degenerative 
arthritis.  Diagnostic Code 5003 specifically provides that 
when limitation of motion of the specific joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is for application.  As noted above, the 
veteran's range of motion was noted to be limited at his May 
2007 VA examination when bilateral flexion was to 110 degrees 
and bilateral extension was full to 0 degrees.  Under 
Diagnostic Codes 5260 and 5261 for rating flexion and 
extension of the knee, compensable ratings are warranted when 
flexion most nearly approximates 45 degrees and extension 
most nearly approximates 10 degrees.  It is therefore clear 
that the veteran does experience some limitation of motion of 
his knees due to his arthritis, but not to such a degree that 
it most nearly approximates the criteria associated with a 
compensable rating under Diagnostic Codes 5260 and 5261.  
Accordingly, a 10 percent rating under Diagnostic Code 5003 
is appropriate based on noncompensable limitation of motion 
along with documented presence of x-ray arthritis.  

Finally, the Board notes that an increased rating is not 
warranted under Diagnostic Code 5258 for either knee as there 
is no objective medical evidence of locking or frequent 
episodes of effusion.  Although effusion was noted in VAMC 
treatment records from December 2005 and June 2006, there is 
no evidence of effusion during the veteran's VA examination 
in May 2005 and May 2007 or in his private treatment records.  
At the veteran's most recent VAMC visit in October 2007, his 
knees were without effusion.  Overall, the medical evidence 
shows that any effusion demonstrated by either knee has been 
infrequent.  Therefore, a 20 percent rating is not warranted 
under Diagnostic Code 5258 for either knee. 

The Board concludes that the manifestations of the veteran's 
left and right knee disabilities most nearly approximates the 
criteria associated with the currently assigned disability 
ratings.  The Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign higher disability evaluations.  


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee osteoarthritis is denied.

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a right partial medial meniscectomy is 
denied.
	
Entitlement to a rating in excess of 10 percent for left knee 
osteoarthritis is denied.

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a left partial medial meniscectomy is 
denied.


REMAND

In response to his appeal for entitlement to TDIU, the 
veteran was issued a statement of the case (SOC) in February 
2006.  The appeal was perfected several days later, also in 
February 2006.  Although the veteran was provided a 
supplemental statement of the case (SSOC) in June 2007 that 
addressed his other claims on appeal, this SSOC did not 
address the TDIU claim.  Additional evidence, consisting of 
medical treatment records, a May 2007 VA examination report, 
and lay statements, have been received by VA since the 
February 2006 SOC.  Pursuant to 38 C.F.R. § 19.37(a) (2007), 
evidence received at the RO before the case is transferred to 
the Board will be considered by the RO and an SSOC will be 
issued unless the new evidence is duplicative of evidence 
previously considered or is otherwise not relevant to the 
appellant's claim.  The additional evidence added to the 
record since the February 2006 SOC is not duplicative of 
evidence already of record and is certainly relevant to the 
claim for TDIU.  As there is no waiver of RO consideration of 
all the additional evidence of record, the law requires that 
the RO consider the evidence added to the record since 
February 2006, re-adjudicate the claim, and issue an 
appropriate SSOC. 38 C.F.R. § 19.31, 19.37 (2007).

In addition, although the veteran was provided a video 
conference hearing in October 2007 addressing his claims for 
entitlement to increased ratings for his knee disabilities, 
the issue of entitlement to TDIU was not addressed at the 
hearing.  Upon remand, the veteran should be contacted and 
asked if he wishes another hearing on the issue of 
entitlement to TDIU.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should contact the 
veteran and determine whether he would 
like a video hearing in response to his 
claim for entitlement to TDIU.  If the 
veteran responds that he does want a 
hearing addressing this claim, the 
hearing should be scheduled.

2.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


